*220Concurring Opinion.
Spencer, J.
I think that the testament provides in substance, as Hollows:
First — An absolute legacy to the sister of $3000.
Second — An absolute legacy to the wife of the residue of the estate, with a charge to pay the sister $3000 if the sister survived the wife.
There can be no doubt that the testator could legally charge the legacy to the wife with the payment of a sum to the sister. It is equally certain that this sum imposed in favor of the sister" could be made payable with a term or on condition.
If on condition, then that condition might be any future and uncertain event; such as the marriage of the wife or survivorship of the sister. The latter is the condition in this legacy. The fact that the testator says that “ his wife’s succession will owe the $3000 ” is only a manner of speaking induced by the knowledge of the testator that under the bequest his sister would only be entitled to payment after his wife’s death, and therefore out of her succession. If the wife was not willing to incumber herself and therefore her estate with this debt, she could have renounced the legacy.
It is clear to my mind that this bequest to the sister by way of charge upon the wife’s legacy is a mere conditional legacy, and not a Jidei commissum.
I concur in the decree pronounced by the court.